Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
La mayoría concluye que la Directora Ejecutiva del Con-sejo de Desarrollo Ocupacional y Recursos Humanos, al tener funciones administrativas y operacionales, formula e implanta política pública sobre un área sensitiva para el desarrollo económico del país. Concluye, además, que por *64tal motivo, el término fijo de cuatro años dispuesto en el Art. 5 de la Ley Núm. 97 de 18 de diciembre de 1991, según enmendada por la Ley Núm. 166 de 23 de julio de 1998 (18 L.P.R.A. sec. 1584), para ocupar dicho puesto, viola la cláu-sula de nombramiento de la Constitución de Puerto Rico. Disentimos de tal curso de acción. Apoyamos nuestro disenso en lo resuelto y pautado por este Tribunal en el caso Guzmán v. Calderón, 164 D.P.R. 220 (2005).(1)
I — I
Este es un asunto que proviene del Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico mediante un recurso de certificación interjurisdiccional presentado el 2 de septiembre de 2004. Dicho foro certificó a este Tribunal la interrogante siguiente: ¿Tenía la Gobernadora de Puerto Rico, al amparo de la Constitución de Puerto Rico, la auto-ridad para destituir a la Sra. Janet Santana del puesto de Directora Ejecutiva del Consejo de Desarrollo Ocupacional y Recursos Humanos el 7 de marzo de 2001?(2)
rH HH
Para el 7 de marzo de 2001, fecha cuando ocurrieron los hechos que dan motivo a la certificación del asunto some-tido ante nos, el estado de derecho estatutario vigente re-sulta crucial. Los Arts. 5 y 6 de la Ley Núm. 97, supra, según enmendada, disponían, en lo pertinente, lo si-guiente:
[Artículo 5.] Consejo — Creación y composición
Se crea el Consejo de Desarrollo Ocupacional y Recursos Hu-manos, el cual será el organismo rector y normativo del *65Sistema. El Consejo retendrá las funciones de asesoramiento, coordinación, establecimiento de política pública y ente regula-dor y fiscalizador del sistema de desarrollo ocupacionál y de recursos humanos. Se adscribe dicha entidad al Departamento del Trabajo y Recursos Humanos como componente operacional. El Secretario del Trabajo y Recursos Humanos supervisará eva-luará y aprobará los ascensos administrativos, la organización interna, las prioridades programáticas y la coordinación entre el Consejo y los demás componentes operacionales del Departa-mento del Trabajo y Recursos Humanos. El Consejo estará com-puesto por el Secretario de Educación, el Secretario del Depar-tamento de la Familia, el Secretario del Departamento de Desarrollo Económico y Comercio, el Secretario del Trabajo y Recursos Humanos, quién lo presidirá, tres (3) representantes del sector privado y tres (3) representantes del interés público. Se dispone que uno de los miembros del Consejo será un joven cuya edad no debe exceder los 29 años de edad y que se haya destacado en el campo tecnológico-ocupacional. Los miembros del sector privado representarán, entre otros, al sector industrial, comercial, bancario, agrícola, de servicios y como parte de sus funciones en el Consejo, junto con los miembros del interés público, velarán por que el Sistema responda adecuadamente a las necesidades de educación y adiestramiento tecnológico-ocupacional de los puertorriqueños. Los miembros del sector privado y los representantes del sector público serán nombrados por el Gobernador con el consejo y consentimiento del Senado de Puerto Rico. El Gobernador nombrará, con él consejo y consen-timiento del Senado, un Director Ejecutivo, por un término de cuatro (4) años y hasta que su sucesor sea nombrado y tome posesión del cargo quién dirigirá los trabajos administrativos y operacionales del Consejo. El Gobernador fijará el sueldo del Director Ejecutivo. Se devuelven al Departamento de Educa-ción, al Departamento del Trabajo y Recursos Humanos y a la Administración del Derecho al Trabajo todas las facultades y funciones operacionales que se le hubiesen transferido al Consejo.
El Consejo de Aprendizaje del Departamento del Trabajo y Recursos Humanos continuará en vigor.
No podrá ser miembro del Consejo una persona que pueda tener interés económico directo en instituciones educativas. Los miembros del sector privado y el miembro del interés pú-blico serán nombrados por el término de cinco (5) años cada uno y ocuparán sus cargos, hasta la fecha de expiración de sus respectivos nombramientos o hasta que sus sucesores sean nombrados y tomen posesión de su cargo. Los nombramientos iniciales del Consejo se harán por los siguientes términos: uno *66por tres (3) años, uno por cuatro (4) años y dos (2), incluyendo al Presidente, por cinco (5) años.
Toda vacante que ocurra en el Consejo antes de expirar el término de nombramiento de un miembro será cubierta en la misma forma y manera en que éste fue nombrado y por el tér-mino no cumplido del miembro que ocasione la vacante ....(3) (Énfasis suplido). 18 L.P.R.A. sec. 1584.
[Artículo 6.] Consejo — Funciones y facultades
El Consejo será el organismo rectory normativo del Sistema. Tendrá las siguientes funciones y facultades, sin que las mis-mas se entiendan como una limitación.
(a) Implantar y hacer cumplir la política pública que se es-tablece en esta legislación y aquella otra que en el futuro pueda establecerse con relación a la educación técnico-ocupacional y a los propósitos de este capítulo.
(b) Establecer los objetivos específicos que reorientarán al Sistema a corto y largo plazo, de acuerdo a la política pública establecida y los objetivos generales del Sistema dispuestos en este capítulo.
(c) Evaluar y aprobar el Plan Estratégico Quinquenal pre-parado por el Presidente del Consejo.
(d) Determinar la orientación general de los programas de educación técnico-ocupacional que ofrezcan las agencias, pro-gramas o unidades operacionales que componen el Sistema, in-dependientemente de lo dispuesto por cualquier otra ley to-mando en consideración las peculiaridades o particularidades de los programas.
(e) Establecer los niveles de competencias mínimas que de-berán poseer los alumnos del Sistema para poder obtener los certificados, diplomas o grados. Estos niveles de competencias deben guardar relación con los perfiles ocupacionales que ne-cesite y requiera el sector privado y público.
(f) Aprobar los programas y ofrecimientos académicos y pro-fesionales de los componentes del Sistema y otorgar los títulos y credenciales de competencia que confiere el Sistema en los pro-gramas que hayan sido debidamente aprobados y revisar perió-dicamente las especialidades o profesiones a ofrecer a cada com-ponente del Sistema, teniendo en cuenta la oferta y la demanda.
*67(g) Establecer las normas para la consolidación de dos o más programas tecnológicos u ocupacionales del sistema.
(h.) Establecer normas sobre convalidación y traslado de es-tudiantes de un programa del Sistema a otro, y la participa-ción simultánea en más de un programa dentro del Sistema.
(i) Estructurar la organización administrativa del Consejo.
(j) Articular los programas ocupacionales existentes, para lo cual podrá establecer la organización del Sistema, inclu-yendo la facultad de crear, eliminar, transferir, separar o con-solidar cualesquiera de los programas que componen el Sis-tema y aprobar la creación de nuevos programas, escuelas y colegios para la formación tecnológico-ocupacional.
(k) Recibir y evaluar integradamente las peticiones presu-puestarias de los diferentes componentes del Sistema someti-das por el Presidente y someter al Gobernador a través de la Oficina de Gerencia y Presupuesto la petición presupuestaria del Sistema.
(l) Evaluar y aprobar, sujeto a las limitaciones y procedi-mientos requeridos por las leyes federales, las peticiones de fondos federales de los diferentes componentes del Sistema.
(m) Evaluar y auditar periódicamente los programas y ser-vicios educativos ofrecidos por el Sistema a los fines de deter-minar su efectividad en el logro de los objetivos establecidos.
(n) Establecer, en conjunto con el Departamento de Educa-ción, la Universidad de Puerto Rico, el Consejo de Educación Superior, el Consejo General de Educación, los centros educati-vos privados y las agencias que prestan servicios de apoyo, se-gún corresponda, los mecanismos de colaboración y coordina-ción para facilitar la formación integral del participante y la posible convalidación y acreditación de cursos y título entre és-tos y el Sistema.
(o) Establecer coordinación con las Juntas Examinadoras que regulan algunos oficios, de forma que se pueda armonizar este proceso con los ofrecimientos del sistema.
(p) Coordinar con el sector empresarial con el fin de lograr mayor participación de este sector en el desarrollo de los obje-tivos propuestos incluyendo la cooperación en materia de in-vestigación y desarrollo; promover acuerdos con las empresas para establecer programas y cursos de educación ocupacional del Sistema dentro de éstas y acreditar la experiencia laboral en términos educativos.
(q) Establecer las condiciones que propulsen el convertir cada taller de trabajo en el país en un centro de adiestra-miento ocupacional.
*68(r) Reestructurar los ofrecimientos curriculares de las es-cuelas vocacionales a tono con los cambios de demanda y oferta del mundo laboral.
(s) Dotar a los centros de adiestramiento técnico-ocupacio-nales públicos de planta física adecuada y de equipo y talleres modernos que faciliten el desarrollo de destrezas a tono con las exigencias competitivas de una economía global.
(t) Aprobar los reglamentos necesarios para lograr los pro-pósitos de este capítulo y realizar cualquier otra función o fa-cultad inherente.
(u) Someter informes periódicos al Gobernador y a la Asam-blea Legislativa sobre el logro de los objetivos y propósitos de este capítulo.
(v) Llevar a cabo y realizar las funciones requeridas en la Sección 111 de la Ley Federal de Educación Vocacional y Tec-nología Aplicada Carl D. Perkins. El Consejo determinará cuá-les de estas funciones delegará, de acuerdo [con] las disposi-ciones de dicha ley federal.
(w) Ser depositario y administrar los fondos que recibe Puerto Rico, conforme a la Ley Federal de Educación Vocacio-nal y Tecnología Aplicada Carl D. Perkins así como supervisar su utilización y hacer los desembolsos con cargo a los mismos en la forma prevista en tal ley y para los fines que en la misma se especifican. (Énfasis suplido.) 18 L.P.R.A. sec. 1586.
Las funciones de asesoramiento, coordinación, estableci-miento, implantación, de hacer cumplir con la política pú-blica y de ente regulador y fiscalizador del sistema de desa-rrollo ocupacional y de recursos humanos residían, a la fecha de los hechos, en el Consejo de Desarrollo Ocupacional y Recursos Humanos (Consejo). El Director Ejecutivo del Consejo era nombrado, a la fecha de los hechos, por el Go-bernador de Puerto Rico, con el consejo y consentimiento del Senado, por un término fijo de cuatro años para dirigir “los trabajos administrativos y operacionales del Consejo”. (Én-fasis suplido.) Opinión mayoritaria, pág. 40. Véase 18 L.P.R.A. sec. 1584. Es decir, su trabajo consistía en adminis-trar las oficinas del Consejo y facilitar y permitirle la opera-ción de sus funciones, de acuerdo con el estatuto.
La entonces Gobernadora de Puerto Rico, Honorable Sila María Calderón Serra, destituyó el 7 de marzo de 2001, mediante carta, a la Sra. Janet Santana de su puesto *69como Directora Ejecutiva del Consejo. Dicha carta expone lo siguiente:
Estimada señora Santana:
Usted funge como Directora Ejecutiva del Consejo de Desa-rrollo Ocupacional y Recursos Humanos (“CDORH”). Como tal, participa en la operación y dirección del desarrollo ocupacional y de recursos humanos del Estado Libre Asociado, lo que con-lleva, entre otras cosas, la implantación de programas para de-sarrollar la inversión en las fuerzas trabajadoras de Puerto Rico. Sus funciones por lo tanto son de naturaleza puramente ejecutiva.
Según el Artículo 5 de la Ley Núm. 166 de 23 de julio de 1998, CDORH “se adscribe al Departamento del Trabajo y Recursos Humanos como componente operacional. El Secretario del Tra-bajo supervisará, evaluará y aprobará los ascensos administra-tivos, la organización interna, las prioridades programáticas y la coordinación entre el Consejo y los demás componentes ope-racionales del Departamento del Trabajo y Recursos Humanos.”
El 5 de enero de 2001 el Secretario del Trabajo, Hon. Víctor Rivera Hernández, solicitó por escrito que se abstuviese de tra-mitar toda transacción fiscal que de forma alguna comprome-tiese u obligara los fondos de CDORH. El Secretario le indicó que dicha prohibición incluía nombramiento o reclutamiento de personal, la compra de materiales o equipo, la otorgación de contratos de toda naturaleza y cualquier otra gestión que de forma alguna implicase erogación de fondos de CDORH, excep-tuando el pago de nóminas y obligaciones contractuales contraí-dos con anterioridad. Además, le apercibió que toda transacción fiscal realizada en contravención a sus directrices sería nula e ineficaz. Esta directriz era de cumplimiento inmediato.
Esta comunicación es cónsona con la política pública insti-tuida en mi Administración de exigir un gobierno limpio y transparente. A tales efectos hemos emitido varias directrices administrativas y órdenes ejecutivas dirigidas a asegurarnos el mejor manejo de los fondos públicos y la mejor administra-ción pública. Entre ellas está la Orden Ejecutiva OE-2001-03. La misma es evidentemente de aplicación al CDORH.
Es de mi conocimiento que usted ha realizado unos actos que denotan incumplimiento e insubordinación a la Orden Ejecutiva OE-2001-03 y a las [ó]rdenes y directrices del Secre-tario del Trabajo, Hon. Víctor Rivera Hernández, como es su deber en Ley. Entre los hallazgos de incumplimiento y de in-subordinación se encuentran se encuentran los siguientes: (1) usted realizó 3 nombramientos sin autorización mía, del Se-*70cretario de la Gobernación o del Secretario del Trabajo; (2) usted realizó un viaje a California para asuntos oficiales, sin la notificación y aprobación del Secretario del Trabajo; (3) us-ted anunció al personal del Consejo una reorganización del Plan de Clasificación de puestos de carrera sin el consenti-miento del Secretario del Trabajo; (4) usted autorizó cinco or-denes de compras de equipos entre el 22 de enero y el 9 de febrero de 2001; y (5) usted ocasionó la devolución de $1,476,070.81 de fondos federales del Título III, y ésta resultó ser una decisión incorrecta, ya que dichos fondos eran necesa-rios para los asuntos relacionados de cierre de empresas.
Por las razones antes expuestas, queda usted destituida de su cargo como Directora Ejecutiva del Consejo de Desarrollo Ocupacional y Recursos Humanos, efectivo al recibo de esta carta.
Atentamente
Sila M. Calderón(4)
En mayo de 2001, la señora Santana y su esposo presen-taron ante el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico una demanda de acuerdo con la Ley de Derechos Civiles de Estados Unidos, 42 U.S.C.A. see. 1983. En ella solicitaron un remedio interdictal y da-ños compensatorios y punitivos. Se demandó a los entonces Gobernadora de Puerto Rico, Secretario del Trabajo, Director del Consejo y representante de la Región II del Depar-tamento del Trabajo de Estados Unidos. En vista de la re-clamación pendiente ante el foro de primera instancia federal por violación al derecho constitucional federal a un debido proceso de ley, en su vertiente procesal, y a la luz del planteamiento de la señora Santana realizado a ese foro, de que a ella le asistía y tenía un interés o derecho propietario en la posición de Directora Ejecutiva del Con-sejo por el término fijo de cuatro años —dispuesto por ley— ese foro tenía que determinar si a la entonces Gobernadora de Puerto Rico le asistía la facultad, al amparo de la Cons-titución de Puerto Rico, de destituir a la señora Santana de esa posición. El foro federal nos certificó tal asunto en un *71momento cuando este Tribunal no lo había resuelto. Al pre-sente, tal asunto fue pautado por este Tribunal el 23 de marzo de 2005 en el caso Guzmán v. Calderón, supra. Veamos.
Sobre el tema del alcance del poder del Gobernador de Puerto Rico para destituir funcionarios públicos de sus puestos, así como del poder de la Asamblea Legislativa de Puerto Rico para imponer restricciones a dicha facultad, expresamos en Guzmán v. Calderón, supra, que la Asam-blea Constituyente de Puerto Rico incorporó a nuestra Constitución unos criterios similares a los adoptados en la jurisdicción federal, en cuanto al alcance de la Rama Le-gislativa para intervenir, como sucede en el caso de autos, con los poderes delegados por la Constitución de Puerto Rico a la Rama Ejecutiva. Allí expresamos lo siguiente:
[E]l Art. II, Secs. 1-3 de la Constitución de Estados Unidos de América le confiere a su Presidente el poder de nombrar, con el consejo y consentimiento del Senado, a los embajadores, ministros, cónsules públicos, Jueces del Tribunal Supremo y todos aquellos funcionarios de Estados Unidos cuyos cargos se establezcan por ley, y cuyos nombramientos dicha Constitu-ción no prescriba. Todos éstos tienen la obligación de asistirle en su función principal de hacer cumplir las leyes.(6) Sin embargo, y de forma similar a lo que ocurre en nuestra Constitu-ción, el Art. II de la Constitución de Estados Unidos de Amé-rica, no establece expresamente la facultad, si alguna, que puede tener el Presidente de la Nación norteamericana para destituir a los funcionarios nombrados por éste. El residencia-miento —la única forma de destitución de funcionarios públi-cos dispuesta en la referida Constitución— sólo le aplica al Presidente, al Vicepresidente y a todos los funcionarios civiles de Estados Unidos.(7) Ha sido, pues, el Tribunal Supremo de Estados Unidos quien, por la vía jurisprudencial, ha atendido esta laguna en ley, siendo el caso Myers v. United States, 272 U.S. 52 (1926), una de las primeras decisiones en tratar este complejo asunto. Véase L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Foundation Press, 2000, págs. 703-717.
En Myers v. United States, supra, el Tribunal determinó que el Congreso no podía privar al Presidente de Estados Unidos de su poder para destituir un funcionario de la Rama *72Ejecutiva.(8) El poder de destitución —resolvió el Tribunal— está inmerso en el poder de nombramiento conferido al Presi-dente por la Constitución de Estados Unidos de América. En virtud de ello, éste tenía la facultad exclusiva y absoluta para separar a los funcionarios por él nombrados independiente-mente de que, como sucede en el caso de autos, la ley que crease el cargo le fijase un término de duración o estableciese las causales para la destitución de dichos funcionarios. Este amplio poder, a juicio del Tribunal, concretizaba la responsa-bilidad del Presidente de la Nación norteamericana de velar por que todas las leyes fuesen cumplidas; deber, que como mencionamos, le impone el Art. II, Sec. 3 de la Constitución de Estados Unidos de América, supra.
Aproximadamente una década más tarde, en Humphrey’s Executor v. U.S., 295 U.S. 602 (1935),(9) se limitó substancial-mente la norma establecida en Myers v. United States, supra. En esta ocasión se interpretó que la facultad del Presidente de destituir funcionarios nombrados por éste podía ser restrin-gida cuando se tratase de funcionarios revestidos con faculta-des cuasi legislativas o cuasi judiciales. Ajuicio del Tribunal, este tipo de funcionario requiere cierto grado de independen-cia, con respecto a la Rama Ejecutiva, para llevar a cabo efi-cientemente las tareas que le fueron asignadas. En lo perti-nente, señaló el Tribunal:
“We think it plain under the Constitution that illimitable power of removal is not possessed by the President in respect of officer of the character of those just named. The authority of Congress, in creative quasi legislative or quasi judicial agencies, to require them to act in discharge of their duties independently of executive control cannot well be doubted; and that authority includes, as an appropriate incident, power to fix the period during which they shall continue, and to forbid their removal except for cause in the meantime. For it is quite evident that one who holds his office only during the pleasure of another cannot depended upon to maintain an attitude of independence against the latter’s will.” (Énfasis suplido.) Humphrey’s Executor v. U.S., supra, pág. 629.
La doctrina elaborada en Humphrey’s Executor v. U.S., supra, según discutida anteriormente, fue sostenida años más tarde en Wiener v. United States, 357 U.S. 349 (1958).(10) El Tribunal resumió de la manera siguiente lo que constituiría el criterio rector en este tipo de caso:
“Thus, the most reliable factor for drawing an inference regarding the President’s power of removal in our case is the nature of the function that Congress vested in the War Claims Comission. What were the duties that Congress confined to *73this Comission? And can the inference fairly be drawn from the failure of Congress to provide for removal that these Commissioners were to remain in office at will of the President?” (Enfasis suplido.) Wiener v. United States, supra, págs. 353-354.
El alcance del poder de destitución del Presidente fue con-siderado nuevamente por el Tribunal Supremo de Estados Unidos en Morrison v. Olson, 487 U.S. 654 (1988).(11) Similar a lo resuelto en Humphrey’s Executor v. U.S., supra, y la secuela de casos que le citan, dicho Foro señaló que el análisis reali-zado por los tribunales al momento de decidir si el Presidente tiene facultad para destituir a un funcionario nombrado por éste no puede limitarse al tipo de función que realiza el fun-cionario, es decir, puramente ejecutivas, cuasi legislativas o cuasi judiciales. Aunque dicho análisis es de por sí esencial al momento de decidir si el Presidente tiene o no la facultad de destituir al funcionario en cuestión, es indispensable, además, evaluar la forma en que las restricciones impuestas al poder de destitución del Presidente inciden en la facultad de éste de cumplir y hacer cumplir las leyes. Es imprescindible, pues, evaluar el grado de independencia que requiere, con respecto a la Rama Ejecutiva, el funcionario en cuestión para ejecutar eficientemente las tareas que le fueron delegadas. En lo per-tinente, dicho Foro señaló:
“We undoubtedly did rely on terms ‘quasi-legislative’ and ‘quasi-judicial’ to distinguish the officials involved in Humphrey’s Executor and Wiener from those in Myers, but our present considered view is that the determination of whether the Constitution allows Congress to impose a ‘good-cause’-type restriction on the President’s power to remove an official cannot be made to turn on whether or not that official is classified as ‘purely executive’. The analysis contained in our removal cases is designed not to define rigid categories of those officials who may or may not be removed at will by the President, but to ensure that Congress does not interfere with the President’s exercise of the ‘executive power’ and his constitutionally appointed duty to ‘take care that the laws be faithfully executed’ under Article II ....
[B]ut the real question is whether the removal restrictions are of such a nature that they impede the President’s ability to perform his constitutional duty, and the functions of the officials in question must be analyzed in that light.” (Escolios omi-tidos y énfasis suplido.) Morrison v. Olson, supra, págs. 689-691.
*74B. En virtud de lo anterior, y cónsono con el mandato que nos dieron los miembros de la Asamblea Constituyente en mo-mentos en que se debatía el alcance del poder de remoción del Gobernador —de adoptar la interpretación que se le ha dado al asunto en la jurisdicción federal— es forzoso concluir, como punto de partida para nuestro análisis, que cualquier deter-minación relacionada con la constitucionalidad de una limita-ción estatutaria al poder de nombramiento y de destitución del gobernante requiere un análisis caso a caso en el cual es im-prescindible identificar si el funcionario realiza funciones de naturaleza “puramente ejecutiva”, cuasi legislativa o cuasi judicial. Cuando se trate de un funcionario con facultades “pu-ramente ejecutivas”, la facultad de la Rama Legislativa para imponer requisitos para destituir a dicho funcionario es mí-nima debido a que se trata, en la mayoría de los casos, de funcionarios que colaboran directamente en la implantación de la política pública y en la ejecución de aquellas funciones asignadas por la Constitución a la Rama Ejecutiva.

El criterio principal para determinar la validez del estatuto consiste en que la limitación legislativa al poder de destitución del Gobernador de Puerto Rico no interfiera en forma imper-misible e irrazonable con su facultad constitucional de hacer cumplir y poner en vigor las leyes y de formular e implantar la política pública. El examen al estatuto exige que la limitación legislativa a dicha facultad no limite impermisiblemente los poderes de la Rama Ejecutiva ni lesione el balance que debe existir entre las ramas del gobierno.

Distinto es el caso de aquellos funcionarios que desempeñan tareas cuasi legislativas y cuasi judiciales. A este tipo de fun-cionario la Asamblea Legislativa puede garantizar un grado de independencia mayor, que le permita cumplir con sus fun-ciones, libre de cualquier interferencia de otras ramas de gobierno. Por ende, en ese caso, cualquier restricción razona-ble al poder de destitución del Gobernador sería válida, claro está, a menos que incida sobre la facultad del gobernante de cumplir con sus poderes constitucionales.
*75Debemos atender la controversia de autos precisamente a la luz de esa normativa jurídica, ya que el asunto ante nuestra consideración trata sobre algún tipo de limitación legislativa al poder de destitución del Gobernador. El Director Ejecutivo del Consejo de Desarrollo Ocupacional y Recursos Humanos ejerce una función ejecutiva reducida a dirigir “los trabajos administrativos y operacionales del Consejo” por un término fijo de cuatro años dispuesto por ley. El criterio principal para determinar la validez de ese estatuto consiste en que tal limitación al poder de destitu-*76ción del Gobernador de Puerto Rico no interfiera en forma impermisible e irrazonable con su facultad constitucional de hacer cumplir y poner en vigor las leyes, y de formular e implantar la política pública gubernamental sobre el área del desarrollo económico del país.
El Gobernador de Puerto Rico tiene la facultad y, a la vez, el deber y la obligación —de acuerdo con el Art. IV, Sec. 4 de la Constitución de Puerto Rico, supra— de cum-plir y poner en vigor las leyes vigentes y de hacer cumplir y ponerlas en vigor a través de todos aquellos funcionarios que están bajo su poder de “supervisión e inspección”. Para el descargo de ese rol de naturaleza constitucional, el Go-bernador de Puerto Rico tiene el poder absoluto e irres-tricto sobre ciertos y determinados “funcionarios ejecuti-vos”, cuyas funciones son “puramente ejecutivas” y están directamente vinculadas con el descargo de su rol constitucional. De no tener facultades plenarias sobre esos funcionarios en el ejercicio de su “poder de nombramiento y destitución”, no podría formular la política pública de la Rama Ejecutiva, de acuerdo con el mandato democrático del Pueblo. Tales funcionarios son esencial y fundamental-mente los miembros del Gabinete del Gobernador de Puerto Rico y su cuerpo de asesores y ayudantes. A través de esos funcionarios se formula y se implanta la política pública de la Rama Ejecutiva, y se inicia, cuando es nece-sario, la aprobación mediante proyectos de ley de adminis-tración, de estatutos ajustados al programa de gobierno del partido político en el poder. Una vez aprobada, y ya vigente esa legislación, los miembros del Gabinete fundamental-mente están llamados a cumplirla y ponerla en vigor en representación del Gobernador de Puerto Rico. No obs-tante, de mantenerse vigentes ciertos y determinados esta-tutos por no ser derogados o enmendados por la nueva ad-ministración de gobierno en el poder, el Gobernador de Puerto Rico tiene la facultad y, a la vez, el deber y la obli-gación de cumplir con ellos, de ponerlos en vigor y de ha-*77cerlos cumplir, y que se pongan en vigor a través de los funcionarios que están bajo su “supervisión e inspección”. Existen funcionarios que, aunque están adscritos a la Rama Ejecutiva y bajo el poder de “supervisión e inspec-ción” del Gobernador de Puerto Rico, las funciones que ejercitan no son esenciales ni fundamentales para que éste último pueda rendir su rol constitucional. Sobre esos fun-cionarios el “poder de destitución” del Gobernador no es absoluto, por lo que puede ser restringido y limitado por la Asamblea Legislativa de Puerto Rico sin menoscabar el po-der de “supervisión e inspección” de naturaleza constitucio-nal que el Primer Ejecutivo tiene sobre ellos. Existen fun-cionarios que, aunque sus funciones son ejecutivas, no son esenciales ni fundamentales para que el Gobernador de Puerto Rico descargue y desempeñe su rol constitucional. A estos funcionarios la Asamblea Legislativa les puede con-ceder independencia de la Rama Ejecutiva y autonomía para el descargo y desempeño de sus funciones, siempre y cuando se preserve la facultad de “supervisión e inspec-ción” del Gobernador de Puerto Rico sobre ellos.(5)
El análisis que gobierna este asunto no está enmarcado en la definición rígida de funcionarios ejecutivos adscritos al poder de “supervisión e inspección” del Gobernador de Puerto Rico. Está ubicado en la evaluación y determinación judicial sobre si el Poder Legislativo ha intervenido en una forma impermisible e irrazonable con el ejercicio del “Poder Ejecutivo” del Gobernador de Puerto Rico, y de su facultad y deber constitucional de nombramiento y destitución para el alcance de su mandato constitucional de hacer cumplir y de que se ponga en vigor la ley, de acuerdo con el Art. TV, See. 4 de la Constitución de Puerto Rico, supra.(6) El asunto central ante nos es si el término fijo de cuatro años dis-*78puesto por ley para que el Director Ejecutivo del Consejo dirija “los trabajos administrativos y operacionales del Consejo” es de tal naturaleza que le impida descargar o desempeñar tal rol constitucional.
Concluimos, al evaluar la cláusula contenida en el Art. 5 de la Ley Núm. 97, supra, según enmendada, en conjunto y como un todo con las demás partes de esa ley, vigente al 7 de marzo de 2001, que la limitación allí contenida al poder de destitución del Gobernador de Puerto Rico de Director Ejecutivo del Consejo no le impedía en forma impermisible e irrazonable ejercitar su Poder Ejecutivo y desempeñar su rol constitucional. Las funciones del Director Ejecutivo del Consejo de dirigir “los trabajos administrativos y operacio-nales del Consejó” no impedían de forma impermisible e irrazonable el desempeño del rol constitucional del Gober-nador de Puerto Rico de cumplir y poner en vigor las leyes. Aunque dicho funcionario está bajo el poder de “supervi-sión e inspección” del Gobernador de Puerto Rico no tenía, a la fecha de los hechos, función protagónica alguna sobre aquellas áreas y facultades adscritas al Consejo de Desa-rrollo Ocupacional y Recursos Humanos, de formulación e implantación de política pública. La función del Director Ejecutivo del Consejo, al 7 de marzo de 2001, era dirigir el aspecto administrativo de las oficinas del Consejo y facili-tar y permitirle a ese cuerpo ejercer sus facultades y fun-ciones, de acuerdo con el estatuto. No atinamos a entender por qué era imprescindible y necesario, para la entonces Gobernadora de Puerto Rico, la destitución de la Sra. Janet Santana, por impedir en forma impermisible e irra-zonable el descargo de su rol constitucional de hacer cum-plir y poner en vigor las leyes. Por el contrario, dicho esta-tuto le permitía asegurarse, mediante su poder de “supervisión e inspección”, que el Director Ejecutivo del Consejo cumpliera a cabalidad el mandato legislativo im-partido de dirigir “los trabajos administrativos y operacio-*79nales del Consejo”. Según el Art. 5 de la Ley Núm. 97, supra, vigente al 7 de marzo de 2001, el Gobernador de Puerto Rico retuvo el poder de nombramiento y el de remo-ción, mediando por supuesto en este último la garantía constitucional a su debido proceso de ley, que le proveía de una capacidad y habilidad sustancial para asegurarse que las funciones asignadas por estatuto al Director Ejecutivo del Consejo fueron cumplidas y puestas en vigor cabalmente. Bajo dicho estatuto, el Gobernador de Puerto Rico conservaba la autoridad para destituir al Director Ejecutivo del Consejo, cuando lejos de cumplir con la ley, utilizara su posición para adelantar otros fines y, por ende, incumpliera sus deberes y obligaciones.
No observamos en este caso un intento de la Asamblea Legislativa de Puerto Rico para aumentar sus poderes a expensas del Poder Ejecutivo. Este caso no presenta una usurpación por el Poder Legislativo de las funciones del Poder Ejecutivo. La Asamblea Legislativa no retuvo para sí el poder de “supervisión e inspección” del Director Ejecu-tivo del Consejo. Concluimos que el Art. 5 de la Ley Núm. 97, supra, no impedía en forma impermisible e irrazonable el ejercicio de los referidos poderes de la Rama Ejecutiva ni lesionaba el balance que debe existir entre esas dos ramas de gobierno.
La interrogante ante nos, certificada por el foro judicial federal, requiere una contestación directa en la afirmativa o en la negativa estrictamente sobre el asunto de derecho constitucional local certificado. El asunto sobre si el puesto de Director Ejecutivo del Consejo esta revestido de un in-terés o derecho propietario sujeto a la garantía constitucio-nal federal a un debido proceso de ley, en su vertiente pro-cesal, es eminentemente de la jurisdicción federal y no compete a esta Curia su atención.
La mención por la mayoría, en su opinión, de que la Sra. Janet Santana no era una empleada de carrera, conforme *80a la Ley de Personal del Servicio Público de Puerto Rico,(7) por lo que no disfrutaba de la protección que esa ley le reconoce a ese tipo de empleados, es innecesaria e irrele-vante al asunto ante nos, certificado por el foro judicial federal. Por eso diferimos y disentimos, por deferencia a dicho foro de tal curso de acción.
¡ — i I — I I — I
Por los fundamentos antes expuestos, disentimos de lo actuado y pautado por la Mayoría. Decretaríamos la vali-dez constitucional del citado Art. 5 de la referida Ley Núm. 97, según enmendada.

(1) Resuelto el 23 de marzo de 2005.


(2) El texto original en el idioma inglés de la pregunta certificada lee de la forma siguiente: “Does the Governor of Puerto Rico have the authority under the Constitution of Puerto Rico to remove the Executive Director of the HRODC?” Certification of Constitutional Question to the Supreme Court of Puerto Rico, pág. 3.


(3) La Ley Núm. 168 de 26 de julio de 2003 (18 L.P.R.A. sec. 1584) enmendó el primer párrafo del Art. 5 (18 L.P.R.A. sec. 1584) para eliminar el término ñjo de cuatro años de nombramiento del Director Ejecutivo y establecer que dicho cargo será sin término específico, sujeto a la libre designación y remoción del Gobernador.


(4) Apéndice 1 del Recurso de certificación, págs. 1-2.


(6) En lo pertinente, la Constitución de Estado Unidos de América esta-blece:
“Sección 1. El Poder Ejecutivo residirá en el Presidente de los Estados Uni-dos de América. ...
“Sección 2 ....
“Con el consejo y consentimiento del Senado tendrá poder para celebrar tratados, siempre que en ellos concurran las dos terceras partes de los sena-dores presentes. Asimismo, con el consejo y consentimiento del Senado, nom-brará embajadores, otros ministros y cónsules públicos, los jueces del Tribunal Supremo y todos los demás funcionarios de los Estados Unidos cuyos cargos se *75establezcan por ley y cuyos nombramientos esta Constitución no prescriba. Pero el Congreso podrá por ley, confiar el nombramiento de aquellos funciona-rios subalternos que creyere prudente, al presidente únicamente, a los tribuna-les de justicia o a los jefes de departamento.
“Sección 3. El presidente informará periódicamente al Congreso sobre el estado de la Unión y le recomendará aquellas medidas que él estime necesa-rias y convenientes. Podrá, en ocasiones extraordinarias, convocar a ambas Cámaras o a cualquiera de ellas; y en caso de que las Cámaras no estuvieren de acuerdo con relación a la fecha para recesar, el presidente podrá fijarla según lo juzgue conveniente. El presidente recibirá a los embajadores y demás ministros públicos. Velará por el fiel cumplimiento de las leyes y extenderá los nombramientos de todos los funcionarios de los Estados Unidos.” ....


(7) En lo relativo al proceso de residenciamiento, la Constitución de Estados Unidos de América establece:
“El presidente, el vicepresidente y todos los funcionarios civiles de los Es-tados Unidos serán destituidos de sus cargos mediante procedimiento de re-sidencia, previa acusación y convictos que fueren de traición, cohecho u otros delitos graves y menos graves.” Art. II, Sec. 4, Const. EE. UU., supra, pág. 172.


(8) En este caso, el Presidente de Estados Unidos despidió a un Adminis-trador de Correos antes de habérsele vencido el término de cuatro años para el cual fue había sido nombrado a dicha posición. La ley que creaba el cargo establecía que los administradores de correos sólo podían ser removidos por el Presidente de Estados Unidos con el consejo y consentimiento del Senado. Este último requisito fue declarado inválido.


(9) En este caso el Presidente de Estados Unidos destituyó a un miembro de la Federal Trade Comission, comisión investida de poderes cuasi legislativos y cuasi judiciales, al alegar la necesidad de que la Comisión estuviera integrada por personas de su confianza. En la ley habilitadora de la Comisión, el Con-greso había dispuesto que sus miembros serían nombrados a término y que sólo podían ser destituidos por ineficiencia, negligencia o ilegalidades en el manejo de su oficina.


(10) En este caso, el Presidente de Estados Unidos, en aras de reclutar personal de su absoluta confianza, destituyó a un miembro de la Comisión de Guerra. Dicha comisión fue creada para adjudicar solicitudes de compensa-ción presentada por individuos u organizaciones que hubieran sufrido daños durante la Segunda Guerra Mundial. La ley habilitadora de la Comisión es-tablecía que el término de incumbencia de los comisionados terminaría cuando concluyese su encomienda. Sin embargo, nada se dispuso en cuanto a la destitución de sus miembros.


(11) En este caso se cuestionó la limitación impuesta por un estatuto al poder de destitución del Presidente, otorgándole dicho poder al Secretario de Justicia federal. (Énfasis suplido y en el original.) Guzmán v. Calderón, supra, págs. 19-26.


(5) Véase la opinión de conformidad emitida por el Juez Asociado Señor Rivera Pérez, a la que se unieron los Jueces Asociados Señores Rebollo López y Corrada Del Río en Guzmán v. Calderón, supra.


(6) Art. IV, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 385.


(7) 3 L.P.R.A. sec. 1301 et seq.